Case 2:17-cv-11910-MAG-DRG ECF No. 498 filed 12/26/18        PageID.14299    Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 USAMA JAMIL HAMAMA, et al.,

       Petitioners and Plaintiffs,
                                            Case No. 2:17-cv-11910
                                            Hon. Mark A. Goldsmith
 v.
                                            Mag. David R. Grand
 REBECCA ADDUCCI, et al.,
                                            Class Action
       Respondents and Defendants.



                 MOTION FOR A STAY OF CASE DEADLINES
                 IN LIGHT OF LAPSE OF APPROPRIATIONS

        The United States of America hereby moves for a stay of all case deadlines in

  the above-captioned case.


  1.    At the end of the day on December 21, 2018, the appropriations act that had

        been funding the Department of Justice expired and appropriations to the

        Department lapsed. The same is true for several other Executive agencies.

        The Department does not know when funding will be restored by Congress.


  2.    Absent an appropriation, Department of Justice attorneys are prohibited from

        working, even on a voluntary basis, except in very limited circumstances,

        including “emergencies involving the safety of human life or the protection of

        property.” 31 U.S.C. § 1342.
Case 2:17-cv-11910-MAG-DRG ECF No. 498 filed 12/26/18          PageID.14300     Page 2 of 4



  3.    Undersigned counsel for the Department of Justice therefore requests a stay

        of all deadlines, including but not limited to Respondents’ statement on re-

        detention (currently due January 4, 2019), the bi-weekly reports from EOIR

        and ICE, and discovery until Congress has restored appropriations to the

        Department.


  4.    If this motion for a stay is granted, undersigned counsel will notify the Court

        as soon as Congress has appropriated funds for the Department.              The

        Government requests that, at that point, all current deadlines for the parties be

        extended commensurate with the duration of the lapse in appropriations.


  5.    In light of the circumstances of the furlough, undersigned counsel was unable

        to obtain Petitioners’ position on this request that is typically required under

        Local Rule 7.1, before filing this motion.


        Therefore, although we greatly regret any disruption caused to the Court and

  the other litigants, the Government hereby moves for a stay of all deadlines in this

  case until Department of Justice attorneys are permitted to resume their usual civil

  litigation functions.
Case 2:17-cv-11910-MAG-DRG ECF No. 498 filed 12/26/18   PageID.14301    Page 3 of 4



  Dated: December 26, 2018                Respectfully submitted,

                                          JOSEPH H. HUNT
                                          Assistant Attorney General,
                                          Civil Division

                                          WILLIAM C. PEACHEY
                                          Director

                                          /s/ William C. Silvis
                                          WILLIAM C. SILVIS
                                          Assistant Director
                                          District Court Section
                                          PO Box 868 Ben Franklin Station
                                          Washington, DC 20044
                                          Tel: (202) 307-4693
                                          Fax: (202) 305-7000
                                          william.silvis@usdoj.gov


                                          Counsel for Respondents
Case 2:17-cv-11910-MAG-DRG ECF No. 498 filed 12/26/18          PageID.14302     Page 4 of 4




                               CERTIFICATE OF SERVICE

        I hereby certify that on this date, I caused a true and correct copy of the

  foregoing to be served via CM/ECF upon all counsel of record.

  Dated: December 26, 2018                      Respectfully submitted,

                                                /s/ William C. Silvis
                                                WILLIAM C. SILVIS

                                                Counsel for Respondents
